Title: From Thomas Jefferson to Charles Willson Peale, 21 October 1805
From: Jefferson, Thomas
To: Peale, Charles Willson


                  
                     Dear Sir
                     
                     Washington Oct. 21. 05
                  
                  The day before yesterday I sent to Alexandria 
                  1. a large box containing skins, skeletons & horns
                  1. small box containing the Polygraph
                  1. do. with minerals for the Phil. society to be presented in capt Lewis’s name.
                  a cage with a living magpie.
                  These were delivered to Capt Elwood as you will see by the inclosed reciept & the freight paid. he promised he would sail yesterday & I hope you will recieve them in good order. the undressed skins arrived here full of worms. I fear you will be puzzled to put them into form. Accept friendly salutations.
                  
                     Th: Jefferson
                     
                  
               